Exhibit 10.1 STEPAN COMPANYMANAGEMENT INCENTIVE PLAN (As Amended and Restated Effective January 1, 2015) SECTION 1General 1.1History and Effective Date.STEPAN COMPANY, a Delaware corporation (the “Company”), has previously established an incentive compensation plan known as the STEPAN COMPANY MANAGEMENT INCENTIVE PLAN (the “Plan”).The Plan was previously amended and restated effective as of January 1, 1992, January 1, 2005 and again as of January 1, 2010.The following provisions constitute a further amendment and restatement and continuation of the Plan, as heretofore amended, which amended and restated Plan is adopted effective January 1, 2015, subject to approval of the Plan by shareholders of the Company required by Section 8 hereof.
